Title: [Diary entry: 5 November 1789]
From: Washington, George
To: 

Thursday 5th. About Sun rise I set out, crossing the Merimack River at the Town over to the Township of Bradford and in nine Miles came to Abbots Tavern in Andover where we breakfasted, and met with much attention from Mr. Philips President of the Senate of Massachusetts, who accompanied us thro’ Bellarika [Billerica] to Lexington, where I dined, and viewed the Spot on which the first blood was spilt in the dispute with great Britain on the 19th. of April 1775. Here I parted with Mr. Philips, and proceeded on to Watertown, intending (as I was disappointed by the Weather & bad Roads from travvelling through the Interior Country to Charlestown on Connecticut River) to take what is called the Middle Road from Boston. The Country from Haverhill to Andover is good, and well cultivated. In and about the latter (which stands high) it is beautiful. A Mile or two from it you descend into a pine level pretty Sandy, and mixed with Swamps; through which you ride several Miles till you begin to ascend the heights on which the Town of Bellarika stands, which is also pleasantly situated 10 Miles from Andover. From hence to Lexington—8 Miles and thence to Watertown 8 More the Country is very pleasant, and the roads in general good. We lodged in this

place at the House of a Widow Coolidge near the Bridge, and a very indifferent one it is.